Citation Nr: 0431677	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder and alcohol dependency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal as it pertains to the claim for VA compensation 
for PTSD and alcohol dependence is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

A traumatic head injury that resulted in chronic disabling 
residuals did not occur during active duty.


CONCLUSION OF LAW

A chronic disability that is a residual of a traumatic head 
injury was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With regard only to the claim for VA compensation for 
residuals of a head injury, the Board notes that the RO has 
provided the veteran with express notice of the provisions of 
the VCAA as they pertain to this matter in correspondence 
dated in October 2002, in which it provided the veteran with 
an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his head injury claim and has been provided 
opportunities to submit such evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate this claim during the course of 
this appeal.  His service medical records and current VA 
treatment records have been obtained and associated with the 
claims file.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim of 
entitlement to service connection for a head injury, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating this specific claim.  Although the veteran was 
not provided with a VA examination addressing the claimed 
head injury for purposes of obtaining a nexus opinion, such 
an examination is unnecessary in view of the absence of any 
objective evidence of a head injury in service, thus making 
any nexus opinion obtained that links a current disability to 
the veteran's alleged history of an in-service head injury 
speculative and conjectural.  38 C.F.R. § 3.159.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.



Factual Background and Analysis:  Entitlement to service 
connection for residuals of a head injury.

The veteran claims entitlement to service connection for 
residuals of a head injury that reportedly occurred during 
active duty.  His current medical records include VA 
treatment and examination reports dated in July 2002 that 
show he related a history of head injury in service with 
recurrent and chronic headaches ever since the injury.

At a September 2004 RO hearing conducted before the Board, 
the veteran testified that prior to his deployment to Vietnam 
he attended Advanced Infantry Training at Ft. Jackson, South 
Carolina, during which time he sustained an injury after 
being accidentally struck on the back of his head with a 
thrown beer can.  According to his account, he was knocked 
unconscious and required seven stitches to close the wound.  
He stated that he experienced severe and recurrent headaches 
beginning in service ever since this incident and he believed 
that these headaches were a chronic residual of the injury.

The veteran's service medical records show that on pre-
enlistment examination in May 1969, his head and neurological 
system were clinically normal.  On his medical history 
questionnaire, he denied having any history of recurring 
severe headaches or a head injury.  His service medical 
records are completely devoid of any mention of treatment for 
a head injury for his entire period of active duty.  Although 
the veteran indicated on his medical history questionnaire 
during separation examination in September 1972 that he had a 
history of a head injury, physical examination of his head 
and neurological system was normal.  Additionally, the 
veteran specifically denied having recurrent and severe 
headaches on his medical history questionnaire.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any report of a head injury sustained in 
service will permit service connection for chronic residuals 
of a head injury, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the present case, the Board finds that there is no basis 
to allow the veteran's claim of service connection for 
chronic disabling residuals of a head injury.  
Notwithstanding the veteran's account of sustaining a 
traumatic injury to his head during active duty and his 
separation examination medical history questionnaire, in 
which he stated that he injured his head, the Board finds no 
treatment reports in his service medical records that 
objectively corroborate his account.  There is no indication 
that he was ever treated in service for his alleged injury.  
The veteran's account of having persistent headaches ever 
since the alleged injury is also unsubstantiated by the 
objective medical records.  In this regard, the veteran 
himself had denied having any recurring and severe headaches 
on his medical history questionnaire at the time of his 
separation from active duty.  

Inasmuch as the current VA medical records dated in 2002 show 
treatment for headaches that the veteran attributes to an in-
service head injury, these records do not, by themselves, 
constitute nexus evidence linking the current disability with 
active duty.  Where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993).  Furthermore, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that without a review of the claims file, any opinion as 
to etiology of an underlying condition can be no better than 
the facts alleged by the veteran.   See Black v. Brown, 5 
Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In view of the foregoing discussion, the Board concludes that 
the objective evidence does not support the veteran's claim 
for service connection for residuals of a head injury.  His 
appeal in this regard must therefore be denied.  The Board 
has considered the benefit-of-the-doubt rule; however, the 
evidence is not in relative equipoise with regard to the 
merits of this claim and the rule does not therefore apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.



REMAND

The veteran has been provided with a VA psychiatric 
examination in January 2002 that shows a diagnosis of PTSD 
associated with his alleged stressors relating to his period 
of service in Vietnam.  The veteran has presented oral 
testimony before the Board in September 2004, in which he 
reported that he had been psychiatrically hospitalized for a 
suicide attempt in 2000 at Garland Community Hospital in 
Dallas, Texas.  Additionally, the veteran reported in his 
original claim received in December 2001, that he received 
treatment at Parkland Hospital in Dallas, Texas in 2000 as 
well.  The veteran has indicated that this treatment was 
related to his ongoing problems with PTSD.  The Board has 
reviewed the veteran's claims folder and observes that these 
records had not been submitted for inclusion in the evidence.  
When reference is made to pertinent private medical records, 
VA is on notice of their existence and has a duty to assist 
the veteran in developing his claim by attempting to obtain 
the referenced private medical records.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, the case 
should be remanded so that these relevant records may be 
obtained and associated with the evidence before the PTSD 
claim may be adjudicated.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should attempt to obtain those 
records pertaining to the veteran's 
psychiatric hospitalization for an 
attempted suicide in 2000 at Garland 
Community Hospital in Dallas, Texas, as 
well as any records from Parkland 
Hospital in Dallas, Texas in 2000.  If 
necessary, the veteran should be 
contacted and asked to provide the 
necessary information and waivers to 
obtain these records for inclusion in his 
claims file.  If these records are not 
obtainable, the RO should document all 
attempts to obtain such records in the 
claims file.

2.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  

3.  The claims file must then be reviewed 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any further development 
deemed essential in addition to that 
specified above, the claim of entitlement 
to service connection for PTSD and 
alcohol dependence must be readjudicated.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



